Citation Nr: 0117519	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-42 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1979, and from November 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1996.  A hearing was held in August 1998 in 
Washington, D.C., before the undersigned, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  In a 
decision dated in January 1999, the Board reopened a 
previously denied claim for service connection for a low back 
disability, and remanded the matter to the RO for further 
action.  The Board issued a decision in September 1999 which 
denied service connection for a low back disability, and the 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion filed by the parties, in September 2000, the 
Court vacated the Board's decision and remanded the case to 
the Board for further action.  The issue of service 
connection for a psychiatric disorder was remanded by the 
Board to the RO in September 1999, and has not yet been 
returned to the Board for appellate consideration; 
accordingly, that issue is not currently before the Board.  


FINDINGS OF FACT

1.  Service medical records reflect treatment for back 
complaints during service.  

2.  The veteran testified that he injured his back in 
service, and has experienced back pain thereafter.

3.  The veteran's current lumbar spine disability began in 
service.



CONCLUSION OF LAW

A lumbar spine disability was incurred in active peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This new statute eliminated the concept 
of a well-grounded claim, amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.   See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Since we are granting the benefit sought, however, 
deciding the claim on the merits at this time is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service medical records show that the veteran was seen on 
three occasions over an eight-day period during September 
1981 for low back pain.  On the first occasion, he complained 
of back pain; he had a history of back strain.  Several days 
later, he again complained of low back pain, for one day.  He 
had a history of mechanical muscle strain to the lower back 
transversely.  On the final occasion, he complained of a one-
week history of low back pain.  He denied injury or recent 
heavy lifting.  He stated that nine months ago he had 
experienced some low back pain, which had not been severe 
enough to seek medical treatment.  On examination, he had 
limitation of motion, tenderness, and positive straight leg 
raising.  The assessment was mechanical low back pain, and he 
was prescribed medication and restricted from lifting more 
than 25 pounds for one week.  

On the "Report of Medical History" in connection with the 
separation examination in November 1982, the veteran stated 
that he was currently taking medication for low back pain.  
He responded "yes" to the question of whether he had or had 
ever had "recurrent back pain."  No comments or abnormal 
findings were noted by the examiner.  On his separation 
examination itself, the spine was noted to be normal.  

Although a VA examination of February 1983 resulted in a 
diagnosis of low back strain, recurrent, with no 
radiculopathy, all reported findings, consisting of straight 
leg raising and range of motion, were normal, as were X-rays.  
VA treatment records dated from August 1983 to August 1994 
did not reflect any treatment, complaints or abnormal 
findings pertaining to the low back.  During a 
hospitalization in October 1989 for duodenal ulcer disease, a 
complete examination and system review were conducted.  On 
the system review, "no" was checked on all musculoskeletal 
system questions, including "backache" and "joint pain."  
The configuration, mobility and tenderness of the spine were 
all noted to be normal on examination.  

VA treatment records show that in March 1996, the veteran 
injured his back while moving a patient from a chair to a 
bed, in connection with his employment as a nursing assistant 
at a VA facility.  He complained of lower back pain into the 
coccyx, but no radiation into the lower extremities.  X-rays 
were normal.  He had a past history of chronic low back pain 
in the military.  On examination, he had paraspinal muscle 
spasm and limitation of motion due to pain.  He was referred 
for physical therapy, but continued to be treated for chronic 
intermittent back pain.  However, a computerized tomography 
(CT) scan was reported to be normal.  In a mental hygiene 
clinic psychology therapy note dated in October 1996, the 
therapist, identified as an "Ed.D.," related that the 
veteran had injured his back while in service and has 
remained in chronic pain since that time, and assessed 
chronic, excruciating pain in the lumbar region.  In November 
1996, a medical outpatient treatment note reported that the 
veteran complained of back pain which had been chronic since 
1982, and which radiated down his left hip and leg.  He 
ambulated without difficulty, and straight leg raising was 
negative, but he had diffuse lumbar spinal tenderness.  The 
diagnosis was chronic low back pain.  

The veteran testified at hearings before the undersigned in 
August 1998, and at the RO in February 1997, that he had 
injured his back onboard ship in service while attempting to 
transport a heavy locker of ammunition down a stairwell.  He 
testified that a couple of days later, he began to experience 
a burning sensation as well.  Since then, he has had daily 
back pain; he did not work for over a year after his 
discharge due to his back problems.  He was issued a cane for 
stability, which he still uses in somewhat insecure 
situations such as stair climbing.  

A VA examination was conducted in May 1997, at which time the 
veteran reported daily back pain since the inservice 
incident, which radiated.  On examination, he had mild 
tenderness over the lower lumbar spine, and pain on motion.  
X-rays were normal.  The diagnosis was lumbosacral strain.  

Another VA examination was conducted in March 1999, at which 
time the examiner reviewed the claims file and noted the 
veteran's history of the inservice injury.  X-rays showed a 
normal spine except for mild instability of the lumbar spine.  
The examiner noted that a magnetic resonance imaging (MRI) in 
January 1998 and a CT scan in 1996 had both been normal.  The 
diagnosis was chronic low back pain secondary to muscle 
spasms, with mild instability of the lumbar spine.  The 
examiner concluded:  "In my opinion, the current back 
condition may not be related to his service-connected injury.  
The C-file was thoroughly reviewed and no abnormality was 
noted in the spine exam examination in the exit physicals."  
He went on to point out that the VA examination in 1983 had 
been normal; that he had a history of an on-the-job injury in 
1996; and that MRI and CT scans and X-rays had been normal.  

P. Golomb, M.D., wrote, in a letter dated in April 2001, that 
he had examined the veteran on two visits, taken a detailed 
patient history, and reviewed his available medical records 
including service medical records and his entire claims file.  
He noted that the veteran had severe pain and limited range 
of motion in his lower back.  Dr. Golomb stated that the 
veteran's lumbar spinal condition dated back to August 1981 
when he began noticing back and leg problems while in 
service.  He noted that the veteran had been treated multiple 
times for low back pain during service, and diagnosed with 
recurrent mechanical back strain.  The veteran continued to 
experience the same type of pain intermittently since 1981.  
In March 1996, he strained his back while working.  
Concerning the low back, Dr. Golomb diagnosed chronic post-
traumatic lumbar musculoligamentous strain, and post-
traumatic degenerative changes of the spine.  It was his 
professional opinion that the lumbar spinal condition was 
most probably service connected because his current condition 
was present in service in 1981 and 1982 and was undoubtedly 
aggravated by activities in service, and had continued from 
1981 until 1996, when it was aggravated.  He also noted that 
the back pain in service was consistent with his current 
diagnosis, and that he had continually had the same type of 
symptoms.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  In evaluating the evidence, the Board 
is charged with the duty to assess the credibility and weight 
given to evidence.  Klekar v. West, 12 Vet. App. 503, 507 
(1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so. Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In addition, if the evidence supports 
the claim or is in relative equipoise, the claimant prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  

The evidence in the veteran's favor in this case consists of 
the service medical records showing treatment for back 
complaints in service, the veteran's testimony and other 
statements to the effect that he has had back pain 
continuously since service, and the opinion of Dr. Golomb 
that the veteran's current lumbar spine disability dates to 
service.  The evidence against the veteran's claim consists 
of the absence of any contemporaneous evidence of a back 
disability from the time of the veteran's discharge from 
service until an intercurrent injury in March 1996, and the 
VA examination report of March 1999, which indicated there 
was not a relationship between the inservice complaints and 
the current disability.  However, Dr. Golomb's opinion was 
that the disability was aggravated by the injury in March 
1996.  Moreover, continuity of symptomatology, as required by 
38 C.F.R. § 3.303(b), is demonstrated by continuity of 
symptoms, not treatment.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Accordingly, particularly given Dr. Golomb's 
medical opinion, the evidence is at least in equipoise, and 
service connection for a lumbar spine disability is 
warranted.


ORDER

Service connection for a lumbar spine disability is granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

